DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Mohammad S. Rahman on 08/18/2022.
The application has been amended as follows: 
Claim 1, line 8: The word “only” has been deleted.
Claim 1, line 14: The word “non-motorized” has been deleted and replaced with - - free wheels - -.
Claim 1, line 14: The word “unconnected” has been deleted and replaced with - - not directly connected - -.
Claim 12, line 10: The word “non-motorized” has been deleted and replaced with - - free - -.
Claim 12: A line - - a single control box mounted within the first step, wherein said single control box is configured to control rotation of said first set of motorized wheels; - - has been inserted between lines 10 and 11.
Claim 12, line 14: The word “unconnected” has been deleted and replaced with - - not directly connected - -.
Claim 12, line 14: The word “non-motorized” has been deleted and replaced with - - free - -.
Claim 12, line 16: The word “non-motorized” has been deleted and replaced with - - free - -.
Claims 5-9, 15 and 17-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The recitation “a single control box mounted within a first step of the plurality of steps, wherein said single control box is configured to control rotation of said first set of motorized wheels” and “a single control box mounted within the first step, wherein said single control box is configured to control rotation of said first set of motorized wheels” in addition to the rest of the limitations of claims 1 and 12 respectively reads over the prior art; in that references that discloses motorized ladder (or scaffolding) wheels do not disclose them having control boxes that are mounted or mountable “within” a step or a rung. While having rods/elongate members etc. inside rungs/step are available in prior art, manufacturing a control box of the design and shape that allows it to be mounted within a rung/step would include major redesign of such control box and would constitute impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634